Citation Nr: 1507130	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-42 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the Filipino Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant alleges that he served in guerilla forces in service of the Armed Forces of the United States (USAFFE) during World War II.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the Veteran did not have service with USAFFE.  

The Board likewise denied the appellant's claim in an August 2012 decision.  A Motion for Reconsideration was denied in September 2012.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an October 2014 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's August 2012 decision and remand the matter so that the Board could seek verification of the appellant's service from the Department of the Army.  The Court granted the JMR and the case was returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board upheld the RO denial of payment from the Filipino Veterans Equity Compensation Fund because there was no certification from the National Personnel Records Center (NPRC) that the appellant had recognized USAFFE service.  The October 2014 JMR indicates that a request to NPRC alone is not sufficient to satisfy requirements for verification of service and that such verification must be sought from the appropriate service department, in this case the Department of the Army.  As such, an additional verification request must be made prior to final appellate consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Department of the Army and request that it undertake verification of the appellant's service during World War II.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

